THEATTORNEY                GENE-

                           OF%-EXAS




                            JUZY ~1, 1961

Honorable Jerry Sadler           Opinion No. WW-1100
Commissioner
General Land Office              Re:   Whether it is necessary
Austin, Texas                          fop the Legislature to
                                       pass an Act legally
                                       designating a portion of
                                       the State Archives and
                                       Library Building as
                                       the General Land Office.
          You have requested an opinion concerning the
question of:
          II
                 whether it would be necessary
          f&'&e   Legislature to pass an Act
          du,ningthe Special Session legally
          designating a portion of the above
          referred to building as the General
          Land Office of the State of Texas,
          OP could the Board of Control by
          declaration declare a portion of the
          building to be officially the General
          Land Office?"
          YOUP letter mentions that certain statutes
of t'hisState specifically require certain meetings
to be held in t,heGeneral Land Office as well as
requiring the filing of =,?r-tiain
                                instruments, documents
and the like with the GenePal Land Office. FOP
examples you quoted from t'he.followingstatutes.
          The I-equirementin Article 5421c-3, paragraph
5, Vernon's Civil Statutes that:
               "The School Land Board shall
          meet, on the first and third Tuesdays
          of each month in ,th~,
                               General Land
                             essions shall be
                             sis added.)
           lCkme
               requiremenf in Article 5421, Sec. 25,
Vernon "9 Ci,viiStat,utesthat:
Honorable Jerry Sadler, page 2 &W-1100)

          "The Board (Veterans Land Board)
          shall meet> when necessary, on the
          first and third Tuesdays of each
          month in the General Land Office,
          where,,itssessions shall be held
          D 0 0   (Emphasis added.)
          The requirement in Article 5277,   Vernon's
Civil Statutes that:
               e The field notes and plats of
          public land made by any licensed state
          land surveyor affecting the lines,
          boundaries, and areas of such land
          shall be forwarded to the General
          m    OEice..       TEmphasis added.)
          As to whether or not the Constitution and
statutes of this State contemplated the General Land
Office being housed in a building other than the General
Land Office Building, Article XIV, Sec. 1, of the
Texas Constitution, provides in part that:
               "There shall be one General Land
          Office in the State, which shall,,be
          at the seat of government, e . .
          Article 5261,   Vernon"s Civil Statutes, pro-
vides that:
               "There shall be one general
          land office at Austin, . . o The term
          'land of'fice,ias used in this title
          shall mean the General Land Office
          of this State,"
          Article XIV, Section 1, of the Texas Con-
           quoted above, provides for the establishment
s,ti.tution,
of a state agency to be designated the General Land
Office, and specifies that such agency shall be located
at the seat of government. Article 5261 likewise
provides for the establishment of a state agency to be
designated the General Land Office, and provides that
such agency shall be located at Austin.
          We are of the opinion that the terminology
"General Land Office" as used in Article XIV, Section
1, of the Texas Constitution, and Article 5261, Vernon's
Civil Statutes, refers to the name conferred upon this
Honorable Jerry Sadler, page 3 (WW-1100)

state agency and is not a designation of the specific
location of the agency. Neither Article XIV, Section 1,
of the Texas Constitution nor Article 5261, specifies a
particular loc.ationfor this state agency other than that
it shall be located at the "seat of government" and
"Austin." This constitutional and statutory require-
ment is met regardless of whether .theac%ual office
space occupied by the General Land Office is located
in the old Land Office building OP the State Archives
and Library Building. Such being the ease, the
statutory requirements that certain meetings be held
in the General Land Office are met when such meetings
are heid in the facilities occupied by such agency.
The same would be applicable as concerns the filing of
certain instruments, documents, and the like with the
General Land Office.
          In turn we are of the further opinion that
there would be no necessity for the Board of Control
to declare, by declaration, a portion of the State
Archives and Library Building to be officially the
General Land Office for the reason that Article 678m-2,
Vernon's Civil Statutes provides that:
                I,
                 D 0 * the Legislature may
          appropriate money from the Motor
          Vehicle Inspection Fund for the
          purpose of constructing and
          initially equipping a building
          to be known as the 'State Archives
          and Library Building & house the
          State  Library  and the State
          Archixes, Museum and Land Office,
          0 D *     (Emphasis added.)
           We are therefore of the opinion that it would
not be necessary  for the Legislature to pass an Act
designating a portion of the State Archives and Library
EuiIding as the General Land Office.

                        SUMMARY
          It is not necessary for the Legis-
          lature to pass an Act legally
          designating a portion of the State
          Archives and LibiraryBuilding as
          the General Land Office,
                           Yours very t.ruly,
Honorable Jewy    Sadler, page 4 (Ww-ll,CO)

                            WILL WILSON
                            Attorney General of Texas


PB:lgh


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
G?ur.dyWilliams
ThrjmasBurrus
REVIEWED E'ORTHE ATMRNEY    GENERAL
BY: Morgan Nesbit%